DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 70-91 are pending and examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 70-72, 73, 75, 77-79, 81-82, 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 2004/0030304) in view of Jaeb et al. (US 2009/0240185).
Re Claim 70, Hunt teaches a system comprising: 
a first interface (lower wall 30), the first interface being fluid permeable (holes 34);
a processor (36 or the combination of 40 & 42) disposed adjacent to the first interface, the processor configured to receive and store liquid ([0036] “fluids are then drawn into the cells of the lower foam layer 36 where they are dispersed before again being drawn through holes in the elastomeric envelope 38”);

a drape (14) configured to be disposed over the second interface so that a surface of the second interface opposite the processor contacts a surface of the drape; and 
a reduced-pressure source (last sentence in Abstract).
Hunt does not teach a manifold adjacent a tissue site.  Jaeb discloses a negative pressure wound treatment system having a dressing with a manifold (220) configured to be disposed adjacent to a tissue site and multiple layer adjacent a surface of the manifold that faces away from the wound for drawing fluid away from the wound.  The Jaeb manifold is made of a bioresorbable material ([0048]) and thus does not need to be removed from the wound, reducing likelihood of injury when the dressing becomes over-saturated and needs to be changed.  It would have been obvious to one skilled in the art at the time of invention to modify Hunt with an additional manifold adjacent the tissue so as to make dressing-change easier and safer for the patient.  After the modification with Jaeb, the first interface would be adjacent to the manifold and the reduced-pressure source would be fluidly coupled to the manifold.
Hunt is silent to the first interface being configured to harvest thermal energy from the tissue site and the second interface to receive thermal energy harvested from the tissue site, but Examiner notes that only vacuum has no thermal conductivity, thus any material, in this case polytetraflucroethylene (PTFE, see [0030]), which has a thermal conductivity of 0.25 W/(m*K) (obtained from https://www.engineeringtoolbox.com/thermal-conductivity-d_429.html).  While the thermal conductivity of Hunt’s interface material is significantly smaller than well-known conductive metals such as copper, but Applicant has not set a limit of how thermally conductive the material needs to be, Examiner asserts that the Hunt interface material is still configured to transfer/harvest thermal energy.

Re Claim 72, Hunt also teaches that: 
the first interface has a first end and a second end; 
the second interface has a first end and a second end; and 
the first end of the first interface is coupled to the first end of the second interface (clearly shown in Figs. 1 & 2).
Re Claim 73, Hunt also teaches a third interface (the joined peripheries of 28 & 30 as shown in Figs. 1 & 2), the third interface coupling the first end of the first interface to the first end of the second interface.
Re Claims 75 & 77, under the broadest reasonable interpretation, “couple” can simply mean “connect” and merely in contact is considered to be in connection. As such, Hunt teaches: 
the first interface has a first end, a second end, and a center between the first end and the second end; 
the second interface has a first end, a second end, and a center between the first end and the second end; and 
the center of the first interface is coupled to the center of the second interface, through the processor (in contact via the processor).
Re Claims 78 & 79, Hunt also teaches the center of the first interface is equidistant between the first end and the second end, and the center of the second interface is equidistant between the first end and the second end (the center can be defined/designated by one skilled in the art).
Re Claim 81, Hunt also teaches that the processor comprises at least one of: a foam (e.g. [0030]), a non-woven, a super absorbent material, and a gel material.

Re Claim 84, Hunt does not teach that the drape is corrugated but instead teaches that the drape is elastomeric, suggesting a need for a drape that allows for some changes in shape to accommodate the wound. Jaeb teaches a wound dressing with a drape (1310) that is partially corrugated (1312) such that it allows room for swelling to occur underneath the sealing layer (see e.g., Fig. 13). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hunt with Jaeb’s teachings as an alternative way to allow for stretching or shape changes in the drape to accommodate the wound or dressing.
Claim 80 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hunt and Jaeb as applied to claim 70 above, and further in view of Freedman et al. (US 2013/0165821). Hunt and Jaeb combine to teach the invention of claim 70 but do not teach that the first interface and the second interface comprise one or more of: an active carbon material, metallic fiber, zinc oxide, and silver. Freedman discloses a negative pressure wound treatment system that has a dressing with some layers impregnated with silver ([0162]).  It would have been obvious to one skilled in the art at the time of invention to further modify with Freedman for adding antimicrobial effects to the wound bed or prevent bacterial growth within the dressing.
Claim 85 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hunt and Jaeb as applied to claim 70 above, and further in view of Hursey (US 2011/0015565). Hunt and Jaeb combine to teach the invention of claim 70 but do not teach that the processor comprises hydro-activated exothermic material. Hursey teaches a pad for placement on a wound, wherein the pad comprises therapeutic agents such as zeolite to absorb wound exudate and generate heat that is beneficial to wound healing ([0045]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hunt by gleaning from 
Claims 87 & 90 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hunt and Jaeb as applied to claim 70 above, and further in view of Ferguson (US 2010/0312200). Hunt and Jaeb combine to teach the invention of claim 70 but they do not disclose that there is a heating element thermally coupled to the drape, along with a power supply and a control circuit, or the dressing further comprising an external heater configured to transmit heat to the drape.  Ferguson teaches a heating system suitable for use with wound dressings (it is well understood in the art of vacuum-assisted wound drainage that removal of fluids causes a cooling of the wound and surrounding tissues that may be uncomfortable and even detrimental to the patient, see [0012]), wherein the heating system comprises an electrical heating element, a power source, and a control circuit ([0019]). While Ferguson does not explicitly disclose that the heating system is "external," it was disclosed that the heating system needs to be protected from bodily fluids from the wound, such as by a vapor permeable layer, so as to not induce harmful responses ([0043]). Thus one skilled in the art would have reason to place it external to the dressing, separated from the wound by the vapor permeable drape, so as to generate heat that promotes wound healing without being contacted by bodily fluids. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hunt with the teachings from Ferguson such that patient care can be improved.
Allowable Subject Matter
Claims 74, 76, 83, 86, 88, 89, & 91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Re Claim 76, no prior is found to teach a column having a first end coupled to a surface of the first interface facing the processor and a second end coupled to a surface of the second interface facing the processor.  The first and second interfaces of Hunt are sealed together so there is no reason to insert a column between them.
Re Claim 83, no prior art is found to teach nano-antennae for a wound dressing. 
Re Claim 86, no prior art is found to teach placing calcium oxide in a processor
(absorbent member) of a dressing such that the calcium oxide generates heat when exposed to wound exudate.
Re Claim 88 & 89, no prior art is found to teach a piezoelectric or motion-activated heater used for a wound dressing and would provide heat to the dressing.
Re Claim 91, no prior art is found to teach an air mover for moving air across a first side
of the drape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        6 November 2021